PER CURIAM.
Appellants challenge the trial court’s order denying their motion to quash service of process under section 48.193(l)(b), Florida Statutes (1983). The well-pled allegations of appellees’ complaint state a cause of action against appellants individually and allege sufficient facts to establish in personam jurisdiction. However, the affidavits filed by appeliants in support of their motion to quash service of process do not contain sufficient facts to rebut the jurisdictional allegations of appellees’ complaint. We affirm the trial court’s order denying appellants’ motion to quash service of process. See Money v. Powell, 139 So.2d 702 (Fla.2d DCA 1962); Godfrey v. Neumann, 373 So.2d 920 (Fla.1979); and Hickok Teaching Systems v. Equitech Training Systems, Inc., 421 So.2d 772 (Fla. 4th DCA 1982).
AFFIRMED.
GLICKSTEIN, DELL and WALDEN, JJ., concur.